Colt, J.
There is nothing in the case which seems to require the instruction which the defendant requested. Upon the defendant’s evidence, it is plain that the plaintiffs purchased for him upon his order, and held , the stock only as agents for him. The rule asked for is applicable only where the plaintiff seeks tc recover damages for the breach of an executory contract of sale. The jury must have found, under the instructions given, that the stock was bought and held by the plaintiffs for the defendant, and that he did not order it to be sold.

Judgment on the verdict.